IN THE SUPREME COURT OF THE STATE OF DELAWAR_E

DAMON S. EVERETT, §
§ No. 678, 2015
Defendant Below» §
Appellant, §
§
v. § Court Below-Superior Court
§ of the State of DeIaware
STATE OF DELAWARE, §
§ Cr. ID Nos. 1503013720
PlaintiffBelow- § and 1507000384
Appellee. §

Submitted: April 27, 2016
Decided: May 24, 2016

Before VALIHURA, VAUGHN, and SEITZ, Justices.
0 R D E R

This 24"’ day of May 2016, upon consideration of the appellant’s
Supreme Court Rule 26(c) brief, his attomey’s motion to withdraw, and the
State’s response thereto, it appears to the Court that:

(l) On September 21, 2015, the defendant-appellant, Damon
Everett, pled guilty to one count each of Possession of a Firearm during the
Commission of a Felony, Aggravated Menacing, and Noncompliance with
Bond. After a presentence investigation, the Superior Court sentenced
Everett on November l3, 2015 to a total period of eighteen years at Level V
incarceration, to be suspended after serving thirteen years in prison for

decreasing levels of supervision. This is Everett’s direct appeal.

(2) Everett’s counsel on appeal has filed a brief and a motion to
withdraw under Rule 26(c). Everett’s counsel asserts that, based upon a
complete and careful examination of the record, there are no arguably
appealable issues. By letter, Everett’s attomey informed him of the
provisions of Rule 26(c) and provided Everett with a copy of the motion to
withdraw and the accompanying brief. Everett also was informed of his
right to supplement his attorney’s presentation. Everett did not file any
points for this Court’s consideration. The State has responded to the
position taken by Everett’s counsel and has moved to affirm the Superior
Court’s judgment

(3) This Court’s review of a motion to withdraw and an
accompanying brief under Rule 26(c) is twofold: (i) we must be satisfied
that defense counsel has made a conscientious examination of the record and
the law for arguable claims; and (ii) we must conduct our own review of the
record and determine whether the appeal is so totally devoid of at least
arguably appealable issues that it can be decided without an adversary
presentation.'

(4) The Court has reviewed the record carefully and has concluded

that Everett’s appeal is wholly without merit and devoid of any arguably

' Penson v. Ohio, 488 U.S. 75, 83 (l988); McCoy v. Cozu't ofAppeals of Wisconsin, 486
U.S. 429, 442 (]988); Anders v. Calrforrria, 386 U.S. 73 8, 744 (l967).

appealable issue. We also are satisfied that Everett’s counsel has made a

conscientious effort to examine the record and the law and has properly

determined that Everett could not raise a meritorious claim in this appeal
NOW, TI-IEREFORE, IT IS ORDERED that the judgment of the

Superior Court is AFFIR.MED. The motion to withdraw is moot.

BY TI-[E COURT: